 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHollaender Manufacturing Company, Inc. and LocalLodge 789, District Lodge 34 of the Internation-al Association of Machinists and AerospaceWorkers, AFL-CIO. Case 9-CA-26470August 16, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn January 10, 1990, Administrative Law JudgeNancy M Sherman issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommendedOrder 1ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HollaenderManufacturing Company, Inc, Cincinnati, Ohio, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order'In affirming the judge, Member Ovtatt understands the judge in herremedy to have rejected any argument that the employees would haverepudiated the Union even had the Respondent offered to the Union theguarantees it made directly to employees in its May 9 handout A with-drawal of recognition is time specific in that at the moment an employercommunicates Its decision to withdraw recognition to the union the em-ployer must have objective evidence that the union has lost its majontystatus Here, the petition that the employees no longer wanted the Unionto represent them was signed by 16 employees The unit, however, In-cluded 30 regular employees and 4 probationary employees Because theRespondent communicated its decision to withdraw recognition to theUnion before the two probationary employees resigned on May 8, theirresignations (which would have reduced the unit to 32 employees) wereimmatenal to the question whether the Respondent had an objective basisfor withdrawing recognition at the time It communicated that withdrawalto the UnionMark Mehas, Esq , for the General CounselDonald B Hordes, Esq , of Cincinnati, Ohio, for the Re-spondentRichard .1 Carter, of Cincinnati, Ohio, for the ChargingPartyDECISIONSTATEMENT OF THE CASENANCY M SHERMAN, Administrative Law Judge Thiscase was heard before me in Cincinnati, Ohio, on Sep-tember 8, 1989, on the basis of a charge filed on May 24,1989, by Local Lodge 789, District Lodge 34 of theInternational Association of Machinists and AerospaceWorkers, AFL-CIO (the Union) against RespondentHollaender Manufacturing Company, Inc , and a com-plaint issued on July 12, 1989 The complaint alleges thatRespondent violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act (the Act) by withdrawingrecognition from the Union, and thereafter refusing tobargain with it, as the exclusive representative of certainemployees of RespondentOn the basis of the entire record, including the de-meanor of the witnesses, and after due consideration ofthe briefs filed by Respondent and counsel for the Gen-eral Counsel (the General Counsel), I make the followingFINDINGS OF FACTI JURISDICTIONRespondent is a corporation which manufactures andsells structural fittings and related products at Cincinnati,Ohio During the 12 months preceding the issuance ofthe complaint, Respondent sold and shipped from that fa-cility products, goods, and materials valued at more than$50,000 directly to points outside Ohio I find that, asRespondent admits, Respondent is engaged in commercewithin the meaning of the Act, and that assertion of ju-risdiction over its operations will effectuate the policiesof the ActThe Union is a labor organization within the meaningof the ActII THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundOn December 13, 1965, the Union was certified as theexclusive bargaining representative of the following ad-mittedly appropriate umtAll production and maintenance employees em-ployed by [Respondent] at its Cincinnati, Ohio facil-ity including truck drivers, building maintenanceman, shipping and receiving clerk and all otherplant clerical employees, but excluding all officeclerical employees, professional employees, guardsand supervisors as defined in the ActThereafter, the parties had ongoing collective-bargain-ing relations for several years and entered into a series ofsuccessive collective-bargaining agreements The mostrecent of these agreements became effective in June 1986and expired on May 31, 1989 The recognition clause ofthis agreement providedThe Company recognizes the Union as the soleand exclusive bargaining representative with respectto rates of pay, wages and other conditions of em-ployment for all employees of the Company withinthe bargaining unit defined in [sic] the NationalLabor Relations Board in Case No 9-RC-6474asfollowsAll production and maintenance employees ofthe Company at its plant and operations located299 NLRB No 59 HOLLAENDER MFG CO467at 10285 Wayne Avenue, Cincinnati, Ohio, 45215,mcludmg truckdnvers, building maintenanceman, shipping and receiving clerk and all otherplant clerical employees, but excluding all officeclerical employees, guards and professional em-ployees and supervisors as defined in the ActThat contract also providedDuring the first three (3) months of continuousemployment, a new employee shall be considered aprobationary employee, he shall not be entitled toany of the benefits of this contract other than thewage rates, and his employment may be terminatedat any time during such period At the end of thisprobationary period he shall acquire seniority as ofthe date of his latest hiringGary Thomas, Respondent's production control man-ager when he testified for Respondent on September 8,1989, credibly testified that he had never had a situationwhere a probationary employee filed a grievanceThomas was Respondent's production control manageras of May 5, 1989, the record fails to show when hebegan to work for Respondent at the plant in questionThe 1986-1989 bargammg agreement provided, "Contin-uous service shall be broken and his employment shallterminate if the employee is absent for work forthree (3) days without havmg reported for work, unlesshe shall, before noon the day following such absence,present a written statement showing a justifiable reasonfor such absence " Thomas-testified that althoughnonprobationary employees cannot be fired for an absen-teeism of less than 4 days, probationary employees canbe terminated at any timeThe 1986-1989 bargaining agreement included a union-shop clause with a 30-day grace period In practice, em-ployees were not requested to join the Union until afterthey had completed their 90-day probationary periodPrior to May 5, 1989,1 Respondent and the Umon hadagreed to set up negotiation meetings for a new collec-tive-bargammg agreement The first meeting was sched-uled for Monday, May 8B The Employee PetitionAs of about May 2, several of Respondent's employeeswere dissatisfied with the Union, and wanted to see ifthey "could have the Union go out" Inferentially inconsequence of discussions among them, unit employeePhyllis Dugger, a member of the Union, telephoned theNational Labor Relations Board's Cincinnati RegionalOffice at 415 or 4 30 p m on May 2 or 3 A male voiceanswered the telephone, and said, "this is the Labor Re-lation Board" or the "Labor Relation Office" She toldhim that "some of the union membership at our compa-ny," which she did not identify by name, "wanted tofind out what they should do to not have a union anymore" He told her that "you start a decertification peti-tion" Dugger, who impressed me as a wholly honestwitness, testified for Respondent on direct examination[h]e asked me how many members there were inthis union at our company I told him 30 He toldme I needed ten percent of the signatures•or tenpeople to sign this petition to be presentedOn cross-examination, she testified, "Ten percent of 30people is what he told me" On redirect, when Respond-ent's counsel asked, "Did he say you needed ten signa-tures or ten percent?" she replied, "Ten signatures•tenof 30 people" She did not ask the name of the personshe talked to, he did not tell her, and she did not know itwhen she testified The other party to this conversationdid not testify There is no evidence that Respondentknew about this conversation at any material timeThereafter, the following material was typed, by an in-dividual unidentified in the record, at the top of a sheetof paperDECERTIFICATIONWe the undersigned are rejecting Local Union 787We no longer want them to represent us, the Hol-lander [sic] Manufacturing Inc , employee [sic]At that time, Respondent had in its employ 30 employeeswho were in the bargaining unit, had completed theirprobationary period, and were union members, and 4probationary employees (as defined in the contract) whoperformed the same kinds of work as the nonprobation-ary employees in the unit but were not union membersso far as the record shows Dugger asked at least 23 ofthe 30 union members to sign the petition Sixteen ofthem, mcludmg Dugger, did so on May 5 This solicita-tion activity occurred within earshot of the.probationaryemployees, none of whom offered or was requested tosignLate in the afternoon on May 5, Production ControlManager Thomas, admittedly a supervisor, saw this doc-ument, bearing the 16 signatures, on the desk of Produc-tion Foreman Marvin Kates, admittedly a supervisorThomas thereupon informed David Echert, Respondent'sexecutive vice president and admittedly a supervisor,that "there was a petition to decertify the Union" Then,Thomas telephoned Company Attorney Donald BHordes and asked him how to proceed Thomas said thatRespondent had a petition that had 16 signatures Hordesasked how many employees Respondent had Thomas re-plied that respondent had 30 "union employees Sowe didn't have a majority"C The Withdrawal of RecognitionPursuant to arrangements made for a first bargainingsession, the parties met at Hordes' office on Monday,May 8, at approximately 3 p m Present for the Unionwere two union stewards, neither of whom had signedthe petition,2 and the union business agent Present forRespondent were, among others, Thomas, Echert, andHordes Hordes advised the Union that based on Re-spondent's earlier receipt of the petition, it would nolonger bargain with the Union Respondent expressed its'AU dates hereafter are 1989 unless otherwise stated'The record fails to show whether they had been asked to sign 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbelief that a majority of the bargaining unit employees,16 out of 30, no longer wished to be represented by theUnion In making the statement, Respondent was operat-ing under the assumption that probationary employeesdid not count towards the total number of bargainingunit employees in computing whether or not the Unionhad a majority 3D Events After the Withdrawal of RecognitionThe workday of May 8 ended at 3 30 p m, about one-half hour after Respondent withdrew recognition Twoof the probationary employees who worked that day didnot show up for work on May 9 or at any time thereaf-ter On May 9, employee Ray Schneider asked to havehis name deleted from the petition, and his name wascrossed off that same day That same day, nonprobation-ary unit employee Pat Fannon added her name to the pe-tition The record fails to show whether the foregoingaction by Schneider or Fannon took place before or afterRespondent circulated to all its employees (inferentially,including the probationary employees), at lunchtime onMay 9, the following handout bearing that date andsigned by Echert (emphasis in original)To all of The Hollaender Mfg Co shop employeesOn Friday May 5, 1989, we received a petitionsigned by a majority of you stating that you nolonger wanted the Machinists Union to representyou for the purpose of collective bargainingBased on this employee sentiment, we informedthe union at our first bargaining session on Monday,May 8, 1989 that we were now unwilling to enterinto negotiations for a new labor agreementWe will, of course, continue to abide by the cur-rent umon contract which expires on May 31, 1989After that time, however, we will no longer recog-nize the Machinists Union as your bargaining repre-sentativeOne immediate consequence of all of this is thateffective June 1, 1989, we will no longer be deduct-ing union dues of $20 15 per month from your paycheck Secondly, we will implement a new salarypackage for all of our machine shop employeeswhich will be competitive with other similar com-panies in the Cincinnati metropolitan area, andwhich also recognizes your past and current contri-butions to The Hollaender Mfg CoYOU WILL NOT LOSE ANY OF THESALARY AND FRINGE BENEFITS YOUCURRENTLY ENJOYWe will provide further details concerning yoursalary and benefits in the next couple of weeksIn the meantime, thanks for your continued pa-tience and supportN Haro, B Shamel, and H Jones, all of whom werenonprobationary employees in the unit throughout May1989 and none of whom had signed the decertificationpetition, were separated as of June 9, June 16, and3 My findings under this heading are based on a stipulation betweenthe partiesAugust 4, respectively No new employees were hiredbetween April 19, 1989, and the hearing on September 8,1989Of the 21 production and maintenance employeeshired by Respondent between January 3, 1989, and theSeptember 1989 hearing, about 14 (including the 3 whowere separated in May 1989) failed to complete their 90-day probationary periodE Analysis and ConclusionsAbsent unusual circumstances, there is an irrebuttablepresumption that a union enjoys majority support duringthe first year following its certification On expiration ofthe certification year, the presumption of majority statuscontinues but may be rebutted An employer who wishesto withdraw recognition after a year may lawfully do so(1)if he can show that on the date recognition was with-drawn the union did not in fact enjoy majority status, or(2)if he can show that its withdrawal of recognition waspredicated on a good-faith and reasonably groundeddoubt (based on objective considerations) of the union'smajority status at that time Fall River Dyeing Corp vNLRB, 482 U S 27 (1987), NLRB v Flex Plastics, Inc ,726 F 2d 272, 275 (6th Cir 1984), Colfor, Inc , 282NLRB 1173, 1175 (1987), enfd 838 F 2d 164 (6th Or1988), Bennett Packaging Go, 285 NLRB 602, (1987),Station KKHI, 284 NLRB 1339 1340 (1987), enfd subnom Buckley Broadcasting Corp of California, 891 F 2d230 (9th Cir 1989) The relevant date at which to con-sider the bona fides of the employer's doubts is the datethat recognition is withdrawn Flex Plastics, supra, 726F 2d at 275 Respondent evinces semantic confusion inarguing (Br 7) (emphasis in original), "The issue in aloss-of-majority case is invariably the extent to which themajority of the employees have withdrawn their supportfrom the union Indeed, the instant decertification peti-tion stated that the incumbent employees "no" longerwant' the Union to represent them" Rather, the issue insuch a case is whether, at the critical time, it can beshown that the union in fact failed to possess majoritystatus For example, in the case at bar, Respondent's po-sition would not have been undercut by evidence thatnone of the signatones had ever wanted the Union torepresent them, and that all of them had joined theUnion solely because of the union-shop clause and forthe purpose of keeping their jobsRespondent contends that its withdrawal of recogni-tion on May 8, 1989, was justified by the 16-signature pe-tition which it received on May 5 The General Counselstipulated to the authenticity of the signatures on the pe-tition, and does not appear to question that it would jus-tify Respondent's withdrawal of recognition if the signa-tories constituted a majority of the employees in the cer-tified unit However, the General Counsel contends thatthis petition neither showed that a majority of the bar-gaining unit employees did not want to be representedby the Union, nor constituted sufficient objective basisfor a reasonable doubt of the Union's majority status, onthe ground that the petition was signed by only 16 em-ployees and the bargaining unit allegedly consisted of 34 HOLLAENDER MFG CO469employees-namely, 30 nonprobationary employees and4 probationary employees-Respondent concedes (Br 6) that "probationary em-ployees generally are deemed eligible to vote in a repre-sentation election" See, e g, Johnson's Auto Spring Serv-ice, 221 NLRB 809 (1975), Rust Engineering Go, 195NLRB 815, 816 (1972), and cases cited However, Re-spondent contends that such cases are irrelevant here, onthe ground that the four probationary employees here inquestion were allegedly not in the bargaining unit Con-trary to Respondent, I find that they were in the bargain-ing unit Initially, I conclude that the probationary em-ployees were within the certified unit, which is describedas "All production and maintenance employees" withoutany exclusions material here More specifically, it wasadmitted by Respondent's counsel that the probationaryemployees "are production and maintenance employeesthey do the \same kind of work that the regular em-ployees do", I infer that probationary production andmaintenance employees work together with nonproba-tionary production and maintenance employees, underthe same supervision, and under the same physical em-ployment conditions 4 Moreover, when the Union wascertified in 1965, the probationary status of employeesotherwise in the bargaining unit (as probationary produc-tion and maintenance employees would have been)would not have excluded them from the unit or renderedthem ineligible to vote National Torch Tip Go, 107NLRB 1271, 1272-1273 (1954), Sheffield Corp, 123NLRB 1454, 1457-1458 (1959), Rust Engineering Go,supra, 195 NLRB at 816 (1972) Although Respondentpoints to the evidence that about 62 percent of the em-ployees hired in 1989 before the September 1989 hearingfailed to complete their probationary period, the eligibil-ity of probationary employees does not turn on the pro-portion of such employees who, willingly or not, fail tocontinue in the employer's employ throughout the trialperiod National Torch, supra, 107 NLRB at 1273, John-son's Auto Spring, supra, 221 NLRB 809, Extral Corp,111 NLRB 878, 880 (1955) Also, while two of the pro-bationary employees who worked on the day Respond-ent withdrew recognition (May 8, 1989) did not show upfor work on the following day or at any time thereafter,this circumstance would not have rendered them ineligi-ble to vote either on May 8 or on May 5, 1989, the daythe petition was signed by certain nonprobationary em-ployees and received by Respondent NLRB v GeneralTube Go, 331 F 2d 751 (6th Cir 1964), NLRB v Res-Care, Inc, 705 F 2d 1461, 1471-1472 (7th Cir 1983), StElizabeth Hospital v NLRB, 708 F 2d 1436, 1444 (9thOr 1983), Computed Time Corp, 228 NLRB 1243, 1250-1251 (1977), modified 587 F 2d 790 (5th Cir 1979), Per-sonal Products Corp, 114 NLRB 959, 961 (1955), see alsoAmoco Oil Corp, 289 NLRB 280 (1988) (holding eligibleto vote in a decertification election an employee whogave preelection notice of his intention to retire postelec-tion, whose last active day of work preceded the elec-4 Thomas credibly testified that Respondent makes safety equipmentavailable to any employee, whether or not he is probationary The 1986-1989 contract required Respondent to "continue its practice to furnishsafety devices and protective clothing when the same may be required"non, but who was on vacation dunng the election)Moreover, the bargaining agreement confirms the inher-ent probability (Hill-Rom Go, 297 NLRB 351 (1989))that the parties intended the contract unit to encompassthe entire certified unit Thus, the contract itself definesthe umt as "all employees within the bargaining unit asdefined in the National Labor Relations Board in CaseNo 9-RC-6474," and otherwise tracks the language ofthe certification Probationary employees were entitledunder the bargaining agreement to the "wage rates"specified therein, a condition which goes to the marrowof the employment relationship and as to which theUnion could not lawfully bind either them or Respond-ent if the Union were not their bargaining representa-tive 5 Moreover, under the bargaining agreement a non-probationary employee's period of service included hisprobationary period for purposes of seniority and (per-haps) entitlement to vacation and holiday pay The fore-going evidence that probationary employees were in thecontract unit outweighs the evidence relied on by Re-spondent as showing their exclusion-namely, the par-ties' practice of not requiring them to comply with thecontractual union-security clause, and the contractualprovision that they are not entitled to "any of the bene-fits of this contract other than the wage rates "6In short, the only evidence offered by Respondent insupport of its claim that the Union did not in fact enjoymajority status when Respondent withdrew recognitionon May 8, 1989, is a petition signed by 16 employees in aunit of 34 A petition thus signed by fewer than one-halfof the unit employees cannot be relied on as an expres-sion of majority disaffection from the Union sufficient tosupport Respondent's claim of a reasonable and good-faith doubt of majority status Superior Bakery, 294NLRB 256 (1989) Nor can a claim of reasonable andgood-faith doubt be supported by the legally erroneousbelief of Production Control Manager Thomas that thefour probationary employees were not in the bargainingunit, in view of Respondent's knowledge of all the factswhich showed that such employees were indeed in theunit Pioneer Flour Mills, 174 NLRB 1202 (1969), enfd427 F 2d 983 (5th Ctr 1970), cert denied 400 U S 942(1970), Superior Bakery, supra at 256, 263-264 (Fafard)For the foregoing reasons, I find that Respondent vio-lated Section 8(a)(5) and (1) of the Act by withdrawingrecognition from the Union on May 8, 1989 I regard asimmaterial the testimony of employee Dugger about herconversation with a Board agent before the petition wascirculated Because Respondent withdrew recognitionbefore learning about this conversation, it could not havegiven rise to any equities in Respondent Further, I con-clude that neither did this conversation give rise to anyrelevant equities in Respondent's employees Dugger didnot testify that the Board agent told her that Respondent5 I need not and do not determine whether this provision entitled themto the contractually specified overtime payments for weekend and holi-day work and for more than 8 hours' work a day, to call-in or reportpay, or to shift premiums See Infra fn 66 I note that Respondent does not appear to contend that nonproba-tionary employees with less than 6 months' service are excluded from theunit by virtue of the contract clause excluding them from vacation bene-fits 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould be compelled, or even that it could choose, towithdraw recognition if presented with a petition signedby a majority of the union membership Moreover,whether she was told that to present a "decertificationpetition" required 10 percent of the "members in theunion" (as she testified at one point) or "ten signaturesof 30 people" (as she eventually testified), she couldnot have supposed that the Utuon would be ousted bythe signatures of 3 or even 10 employees among 30 unionmembers Rather, she must have realized that a "decerti-fication petition" with so few signatures could not havedisplaced the Union without some intervening action bythe BoardCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the ActAll production and maintenance employees em-ployed by Respondent at its Cincinnati, Ohio facili-ty including truck dnvers, building maintenanceman, shipping and receivmg clerk and all otherplant clerical employees, but excluding all officeclerical employees, professional employees, guardsand supervisors as defined in the Act4 At all times between December 13, 1965, and atleast through May 8, 1989, inclusive, the Union, byvirtue of Section 9(a) of the Act, was the exclusive rep-resentative of the employees in the unit described inConclusion of Law 3 with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment5 Respondent has violated Section 8(a)(5) and (1) ofthe Act by withdrawing recognition from the Union onMay 8, 1989, as the representative of the employees inthe unit described in Conclusion of Law 36 The unfair labor practices described in Conclusionof Law 5 affect commerce within the meaning of Section2(6) and (7) of the ActTHE REMEDYRespondent contends that even if (as I have found) itviolated the Act by withdrawing recognition from theUnion on May 8, 1989, no bargaining order should beissued because, between that date and the hearing onSeptember 8, 1989, all signers of the petition remained onthe payroll, six nonsigners were separated, and no newbargaining unit employees were hired In consequence, atall times after May 8, 1989, one-half or more of the bar-gaining unit employees consisted of employees who hadsigned the petition, and, of the 28 unit employees on thedate of the hearing, 16 had signed the petition 7 In thusrelying on events which occurred after Respondent's un-lawful withdrawal of recognition, Respondent overlooksthe fact that "the unlawful refusal of an employer to bar-gain collectively with its employees' chosen representa-tive disrupts the employees' morale, deters their organi-zational activities, and discourages their membership inunions for these reasons, a requirement that unionmembership be kept intact during delays incident tohearings would result in permitting employers to profitfrom their own refusal to bargain" Franks Bros Co vNLRB, 321 U S 702, 704-705 (1944), see also Fall River,supra, 482 U S at 49-50, NLRB v Katz, 369 U S 736,748 fn 16 (1962), Sterling Processing Corp, 291 NLRB208 (1988) Moreover, when advising the employees gen-erally that Respondent would not enter Into negotiationswith the Union for a new labor agreement, Respondent'sMay 9 handout went on to say that in consequence, afterthe bargaining agreement expired the monthly dues ofabout $20 would no longer be deducted from employees'paychecks, that "we will implement a new salary pack-agewhich will be competitive with other similarcompanies in themetropolitan area, and which alsorecognizes your past and current contributions" to Re-spondent, that "YOU WILL NOT LOSE ANY OF THESALARY AND FRINGE BENEFITS YOU CURRENTLY ENJOY,"and that Respondent "thanks" the employees for their"continued patience and support" It cannot be presumedthat none of the petition-signers would have undergone achange of heart if, instead of promising employees a"new salary package" (on expiration of the existing con-tract) as what Respondent termed a "consequence" ofRespondent's unlawful refusal to enter into negotiationsfor a successor contract, Respondent had offered theUnion that same "package" as part of such a contractCf Katz, supra, 369 U S at 745For the foregoing reasons, the customary remedialorder will issue Indeed, if no such order is issued, it isdifficult to conceive of any other remedy Apparently inanticipation of this difficulty, Respondent's brief relies onthe Board's refusal to issue a remedial order in caseswhere the alleged unfair labor practice had been substan-tially remedied by the respondent's own conduct 8 How-ever, so far as the record shows, Respondent has takenno remedial action here Nor can an unlawful withdraw-al of recognition from a Board-certified union be fairlycharacterized as a "de minims" or "technical" violationof the Act•and, therefore, unworthy of a remedy•inview of the statutory purpose (Sec 1 of the Act) of "en-couragmg the practice and procedure of collective bar-gaining" No different result is mdicated by Burger Pits,Inc , 273 NLRB 1001 (1984), affd 785 F 2d 796 (9th Cir1986), cited by Respondent In that case, the employerwithdrew recognition, and effected unilateral changes incertain conditions of employment, after having received7 This figure of 16 mcludes Fannon, who added her name to the peti-tion on May 9, but not Schneider, who deleted his name on the sameday8 Musicians Local 76 (Jimmy Wakely Show), 202 NLRB 620 (1973),Postal Service, 205 NLRB 624 (1973) Cf Auto Workers (Omm Spectra) vNLRB, 427 F 2d 1330, 1332-1334 (6th Cir 1970) HOLLAENDER MFG CO471a petition which bore at least the purported signatures of70 percent of the unit employees, but about 4 weeksbefore the expiration of the current bargaining agree-ment Although issuing a cease-and-desist and make-whole order with respect to the period which the con-tract was still in effect, the Board declined to issue a pro-spective bargammg order, on the ground that the em-ployer could have lawfully announced on receipt of thepetition an intention not to bargain with the union for anew contract, and on the expiration of the contract with-drawn recognition from the union and effected unilateralchanges In the instant case, Respondent's statement tothe Union that Respondent would no longer bargainwith it was made at a time when the Union was notshown to possess minority statusIn addition, Respondent will be required to cease anddesist from the unfair labor practices found, and like orrelated conduct, and to post appropriate noticesOn these findings of fact and conclusions of law andthe entire record, I issue the following recommended•ORDERRespondent Hollaender Manufacturing Co Inc , Cin-cinnati, Ohio, its officers, agents, successors, and assigns,shall1 Cease and desist from(a)Refusing to recognize and bargain collectively withLocal Lodge 789, District Lodge 34 of the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO as the exclusive bargaining representative ofRespondent's employees in the following appropnateunitAll production and maintenance employees em-ployed by Respondent at its Cincinnati, Ohio facili-ty including truck drivers, building maintenanceman, shipping and receiving clerk and all otherplant clerical employees, but excluding all officeclerical employees, professional employees, guardsand supervisors as defined in the Act(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) On request, recognize and bargain with LocalLodge 789 as the exclusive representative of the employ-ees in the foregoing appropriate unit concerning termsand conditions of employment and, if an understanding is9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesreached, embody the understanding in a signed agree-ment(b)Post at its facility in Cincinnati, Ohio, copies of theattached notice marked "Appendix "1• Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply10 If this Order is enforced by a Judgment of the United States Courtof Appeals, the words m the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT refuse to recognize and bargain withLocal Lodge 789, District Lodge 34 of the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO as the exclusive bargaining representative ofthe employees in the bargaining unitWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL, on request, bargain with Local Lodge 789and put in writing and sign any agreement reached onterms and conditions of employment for our employeesin the bargaining unitAll production and maintenance employees mg-ployed by us at our Cincinnati, Ohio facility includ-ing truck drivers, building maintenance man, ship-ping and receiving clerk and all other plant clericalemployees, but excluding all office clerical employ-ees, professional employees, guards and supervisorsas defined in the ActHOLLAENDER MANUFACTURING CO